Citation Nr: 1010353	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-33 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Ann Arbor, Michigan


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
incurred at The Toledo Hospital on January 14, 2008.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to November 
1972. 
 
The appellant in this case is the medical provider that 
provided the Veteran with the medical services in question.  
A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a) (2009).  Thus, the appellant 
/ hospital has standing in this case. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 administrative 
decision by the VAMC located in Ann Arbor, Michigan, which 
denied a claim for reimbursement for, or payment of, 
unauthorized medical expenses for treatment incurred on 
January 14, 2008.  The Veterans Health Administration (VHA) 
Central Office currently has jurisdiction over the Veteran's 
medical file.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for right 
upper quadrant pain and fatigue at The Toledo Hospital on 
January 14, 2008, after an initial evaluation on January 11, 
2008. 

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care. 

3.  Medical care received on January 14, 2008 was not for 
rendered in response to a medical emergency of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health nature, nor was it rendered for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for right upper quadrant pain 
and fatigue at The Toledo Hospital on January 14, 2008, have 
not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). 
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
According to the Court, however, because the claim in this 
case is governed by the provisions of Chapter 71 of Title 38 
of the United States Code, the VCAA and its implementing 
regulations are not applicable to such claims.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  Notwithstanding the fact that the 
VCAA is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the 
claimant has had a fair opportunity to present arguments and 
evidence in support of its claim for reimbursement of medical 
expenses.  In short, the Board concludes from that review 
that the requirements for the fair development of the appeal 
have been met in this case. 
 
Every possible avenue of assistance has been explored, and 
the claimant has had ample notice of what might be required 
or helpful to his case.  For example, the SOC provided the 
claimant with the pertinent provisions of 38 U.S.C.A. § 1728 
and § 1725, as well as the basis for the denial of its claim.  
VA has satisfied its duties to inform and assist the claimant 
in this case.  The claimant was provided several 
opportunities to provide pertinent evidence in support of its 
claim.  In addition, the claimant was afforded an opportunity 
to present his argument at a VAMC and a Board hearing.  
Further development and further expending of VA's resources 
is not warranted.  The Board's decision to proceed in 
adjudicating this claim does not therefore prejudice the 
claimant in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Medical Reimbursement

The appellant has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at The Toledo Hospital on January 14, 2008.  
Initially, the Board notes that the laws and regulations 
governing reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. §§ 1725 and 1728 changed 
during the pendency of the appeal.  See VETERANS' MENTAL 
HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-
387, October 10, 2008, 122 Stat 4110.  However, as the 
unauthorized private medical expenses at issue were incurred 
in January 2008, prior to the effective date of the change in 
law, the Board will apply the law in effect prior to October 
2008.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2009).  In Smith v. Derwinski, 2 Vet. App. 378 (1992), 
the Court noted that emergency medical care received from a 
non-VA hospital requires specific authorization pursuant to 
38 C.F.R. § 17.54.  The Veteran in Smith argued that his non-
VA care was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In this case, there is no evidence that the Veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on January 14, 2008, nor does the 
appellant contend that the Veteran obtained such 
authorization. 

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where: 
 
(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and 
 
(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 
 
(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 
 
All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009), and these are the provisions 
under which his claim has primarily been considered by the 
VAMC. 

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
The Veteran, in order to be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, must show that his 
treatment satisfies all of the following conditions: 
 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public. 
 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 
 
(c) A VA or other Federal facility / provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 
 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility. 
 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
 
(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 
 
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 
 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider. 
 
(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 
 
See 38 C.F.R. § 17.1002 (2009). 
 
In addition, a claimant is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).

The record reflects that the Veteran presented to The Toledo 
Hospital on January 14, 2008, for a pre-scheduled ultrasound.  
It was noted that he had been experiencing right upper 
quadrant pain and fatigue.  The examiner also noted a history 
of liver cirrhosis and hepatitis C, as well as a transjugular 
intrahepatic portosystemic shunt (TIPS) procedure performed 
on January 3, 2007.  Based on the foregoing, the Veteran was 
afforded an ultrasound, which showed a large mass in the 
right hepatic lobe suspicious for a hepatoma, slightly lower 
velocities in the proximal shunt, and a large right pleural 
effusion.  

The Board notes that the Veteran currently has no service-
connected disabilities, nor was he service connected for any 
disabilities at the time of this treatment, nor is he shown 
to have been participating in a rehabilitation program under 
38 U.S.C. ch. 31.  Thus, reimbursement is not available under 
the provisions of 38 U.S.C.A. § 1728(a). 
 
Thus, the Board will turn to the appellant's potential 
entitlement under 38 U.S.C.A. § 1725.  While there is some 
question as to whether the Veteran satisfied many of the 
required elements, the Board will focus primarily on second 
and third elements.   
 
Upon review of The Toledo Hospital treatment records, the 
Board finds that the treatment rendered on January 14, 2008 
was for non-emergent care, rather than for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Specifically, 
the treatment records establish that the ultrasound was 
ordered on January 11, 2008, or three (3) days before the 
procedure was performed.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).  With 
respect to the January 14, 2008 ultrasound, immediate action 
clearly was not necessary.  The Veteran had three (3) days 
between the time the ultrasound was ordered and performed, 
yet there is no indication that he contacted the VA or sought 
treatment at a VA facility.  The Board also notes that there 
is a VA treatment facility within ten (10) miles of both the 
Veteran's listed address and The Toledo Hospital and a VAMC 
approximately forty (40) miles from the Veteran's listed 
address.

Given the three (3) days between the physician's order for 
the ultrasound, the Board finds that the treatment received 
on January 14th was not rendered in a medical emergency of 
such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

While the Board is sympathetic to the appellant's claim, it 
is bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  Accordingly, for the 
reasons stated above, reimbursement for medical treatment 
received on January 14, 2008, under the provisions of 38 
U.S.C.A. § 1725 and § 1728 must be denied.


ORDER

Entitlement to payment for unauthorized medical expenses for 
treatment for liver cirrhosis and hepatitis C, incurred at 
The Toledo Hospital on January 14, 2008, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


